Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kwon et al. (US Patent No. 10916735 B2 and Kwon hereinafter)
Regarding Claim 1, Kwon discloses (figs. 4A-B) a backplate structure of double-side display panel, comprising: a first backplate (BP1-1); a stiffener (BP2-1); and a second backplate (500), wherein the first backplate is fixed on one surface of the stiffener (fig.4B), the second backplate is fixed on another surface of the stiffener (fig.4B); and an edge of the first backplate, an edge of the stiffener, and an edge of the second backplate are aligned with each other.  




    PNG
    media_image1.png
    549
    648
    media_image1.png
    Greyscale

Regarding Claim 2, Kwon discloses (figs. 4A-B) the backplate structure according to claim 1, wherein the second backplate and the stiffener are integrated into one piece.  

Regarding Claim 3, Kwon discloses (figs. 4A-B) the backplate structure according to claim 1, further comprising a heat dissipating material (600-1) disposed between the first backplate and the stiffener.  

Regarding Claim 4, Kwon discloses (figs. 4A-B) the backplate structure according to claim 3, wherein an edge of the heat dissipating material, the edge of the first backplate, 
Regarding Claim 5, Kwon discloses (figs. 4A-B) the backplate structure according to claim 3, wherein the heat dissipating material comprises a copper/graphite foam composite material (foam type material, col 13 and lines 50-55).  

Regarding Claim 6, Kwon discloses (figs. 4A-B) the backplate structure according to claim 1, wherein material of the stiffener comprises polyethylene terephthalate, or cyclic olefin polymer (col 11, lines 10-20).  

Claims 7 and 11-16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al. (US Patent No. 10516119 B2 and Lee hereinafter)
Regarding Claim 7, Lee discloses (figs 1-5, see annotated fig. 4) a double-side display panel comprising: a first display panel; a second display panel; a flexible circuit board (130); and a backplate structure (150), wherein the flexible circuit board is electrically connected to the first display panel and the second display panel, and the backplate structure comprises: a first backplate; a stiffener (111); and a second backplate, wherein the first backplate is fixed on one surface of the stiffener, the second backplate is fixed on another surface of the stiffener (fig.4), the first display panel is fixed on a surface of the first backplate opposite to another surface of the first backplate facing the stiffener (fig.4), the second display panel is fixed on a surface of the second backplate opposite 

    PNG
    media_image2.png
    569
    829
    media_image2.png
    Greyscale

Regarding Claim 11, Lee discloses (figs 1-5, see annotated fig. 4) the double-side display panel according to claim 7, wherein material of the stiffener comprises polyethylene terephthalate, or cyclic olefin polymer (flexible substrate made of flexible polymer).  

Regarding Claim 12, Lee discloses (figs 1-5, see annotated fig. 4) the double-side display panel according to claim 7, wherein an edge of the first display panel and an edge of the second display panel are aligned with each other (fig.4).  

Regarding Claim 13, Lee discloses (figs 1-5, see annotated fig. 4) the double-side display panel according to claim 7, wherein the second backplate and the stiffener are integrated into one piece (fig.4).  

Regarding Claim 14, Lee discloses (figs 1-5, see annotated fig. 4) the double-side display panel according to claim 7, further comprising: a touch panel; a flexible circuit board of the touch panel; a polarizer; and a glass cover (col 5, lines 60-65).  

Regarding Claim 15, Lee discloses (figs 1-5, see annotated fig. 4) a manufacturing method of a double side display panel, comprising: providing a backplate structure; providing a first display panel, a second display panel, and a flexible circuit board (130) electrically connected to the first display panel and the second display panel; fixing the first display panel on one surface of the backplate structure; and fixing the second display panel on another surface of the backplate structure, wherein the backplate structure comprises: a first backplate; a stiffener (111); and a second backplate, wherein the first backplate is fixed on one surface of the stiffener (fig.4), the second backplate is fixed on another surface of the stiffener (fig.4); and an edge of the first backplate, an edge of the stiffener, and an edge of the second backplate are aligned with each other (fig.4).  

    PNG
    media_image3.png
    586
    844
    media_image3.png
    Greyscale

Regarding Claim 16, Lee discloses (figs 1-5, see annotated fig. 4) the manufacturing method of the double side display panel according to claim 15, wherein the step of providing a backplate structure comprises steps of: providing a first backplate; providing a stiffener; fixing the first backplate on one surface of the stiffener; providing a second backplate; and fixing the second backplate on another surface of the stiffener, wherein an edge of the first backplate, an edge of the stiffener, and an edge of the second backplate are aligned with each other.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Kwon et al 
Regarding Claim 8, Lee discloses the double-side display panel according to claim 7. Lee does not explicitly disclose a heat dissipating material disposed between the first backplate and the stiffener. However, Kwon teaches (figs.1-4A-B) a heat dissipating material (600-1) disposed between the first backplate (BP-1) and the stiffener (BP-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a heat dissipating material of Kwon to the double-side display panel of Lee in order to provide excellent heat resistance.

Regarding Claim 9, Lee/Kwon discloses the double-side display panel according to claim 8. Kwon further teaches (figs.1-4A-B) wherein an edge of the heat dissipating material, the edge of the first backplate, the edge of the stiffener, and the edge of the second backplate are aligned with each other.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein an edge of the heat dissipating 

Regarding Claim 10, Lee/Kwon discloses the double-side display panel according to claim 9. Kwon further teaches (figs.1-4A-B) wherein material of the heat dissipating material comprises a copper/graphite foam composite material.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841